DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 13 January 2022 has been entered. Claims 1 and 5-21 remain pending in the application; claims 1, 5, 10, and 15-17 are amended, claim 4 is cancelled, and claim 21 is new.
Applicant’s arguments with respect to the rejection(s) of the claims under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection(s) of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claim 1 and claims 5-21.
In regards to claim 1, the prior art of record fails to disclose the locking lever and the operating lever are mounted on a mutual base plate in a same plane. 
In particular, Jensen (US 6,523,869) discloses the locking lever and the operating lever are mounted on a mutual base plate and the drive train is also mounted to the base plate. However, Jensen does not teach the locking lever and the operating lever are mounted in a same plane (Jensen, Fig. 2 depicts a locking lever (48) is mounted between a mounting bracket and the operating lever (42), therefore the levers are mounted in different planes). The examiner can find no motivation to modify 
Kleefeldt (US 4,364,249) discloses the locking lever and the operating lever are mounted on a mutual base plate. However, Kleefeldt does not teach the locking lever and the operating lever are mounted in a same plane (Kleefeldt, Fig. 3 depicts a locking lever (14) is mounted under an operating lever (8) on the same axis, therefore the levers are mounted in different planes). The examiner can find no motivation to modify locking lever and operating lever disclosed by Kleefeldt to be mounted on a mutual base plate in a same plane without destroying the intended structure and operation of the device disclosed by Kleefeldt and/or without use of impermissible hindsight. 
In regards to claims 5-21, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         

	/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675